DETAILED ACTION

1. It is hereby acknowledged that 17/105807 the following papers have been received and placed of record in the file: Remark date 11/27/20

2. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.        The information disclosure statement (IDS), submitted on 11/27/20, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-12 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent application (10,855,720) claims 1-18. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with non-integrity messaging. The main difference from the instant application is patent application (10,855,720) specifies network and device components as well as a counter to determine registration request.  These differences would be obvious for a determining number of attempts before expiration or validity to a network for security.      
Instant Application (17/068421)
Patent Application (10,855,720 B2)  
1. A method for handling a non-integrity protected message by a user equipment (UE), the method comprising:

sending, to a network, periodic routing area updating (PRAU) message with at least one extended discontinuous reception (eDRX) parameter; receiving, from the network, a non-integrity protected PRAU accept message; and discarding the non-integrity protected PRAU accept message.



Claim Objections
5.  Claim 1-12 are objected to because of the following informalities: Claims 1 and  7 state “…non-integrity protected PRAU accept message..”.  It is unclear what is considered a non-integrity protected PRAU accept message or what it consist of.  The specification does not seem to provide further explanation.  Appropriate correction is required.




Examiner’s Note:
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Tiwari et al(US 2014/0269613A1) explains  RNC sends a RANAP SECURITY MODE COMPLETE to CN after receiving successful response from the UE and then the CN sends RAU-Accept/LU-Accept, and the like, depending on the procedure or may continue the RAB Setup procedure. In response to the Security Mode Control Procedure,  Johansson et al(US 2016/0262130) explains new techniques enable the wireless devices that need to perform the RAU procedure (re-registration procedure) to be informed of this without having to reduce the paging capacity through the use of IMSI-based pages. Wireless devices that make use of eDRX cycles (e.g., 5 minutes) will wake up according to their nominal paging groups and, at this point, an alternate means of informing them of the need to perform the RAU procedure (re-registration procedure) can be used as described in the present disclosure without having to reduce the paging capacity through the use of IMSI-based pages.     RYU et al(US 2018/0220289A1) explains  in order to negotiate the use of the extended idle mode DRX, the UE requests extended idle mode DRX parameters during the Attach procedure and the RAU/TAU procedure. The SGSN/MME may reject or accept the request of the UE for the extended idle mode DRX. When the SGSN/MME accepts the extended idle mode DRX, the SGSN/MME may provide a value different from the extended idle mode DRX parameter requested by the UE based on an operator policy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478